department of the treasury internal_revenue_service washington d c date number release date cc ebeo br tl-n-6137-99 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel brooklyn attn mark l hulse from associate chief_counsel cc ebeo cc ebeo br subject sec_4972 liability this field_service_advice responds to your memorandum dated date copy attached field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend exempt_organization - plan x - issue whether the exempt_organization is liable for the excise_tax under sec_4972 if it is liable for tax under the provisions of sec_6033 conclusion under the facts of this case the exempt_organization is not liable for the excise_tax under sec_4972 although the exempt_organization is liable for the tax under the provision of sec_6033 facts the exempt_organization in this case is an sec_501 organization the exempt_organization maintains several pension plans which are qualified_plans under sec_401 one of these plan x is a defined_benefit_plan for the plan_year ending the exempt_organization made contributions to the plan in excess of the otherwise deductible limits under sec_404 for the tax_year of the exempt_organization ending the exempt_organization filed a form 990-t exempt_organization business income_tax return and proxy tax under sec_6033 on this from 990-t the exempt_organization reported a liability for the proxy tax under sec_6033 however the exempt_organization did not claim any deductions with respect to any contributions to any of its plans including plan x under sec_162 a taxpayer is not allowed to deduct any amount_paid for the purpose of influencing_legislation sec_6033 requires an exempt_organization to provide a notice containing a reasonable estimate of the portion of the organization’s dues allocable to lobbying_expenses to each person making a payment of dues to the organization if the exempt_organization fails to provide the required notice or if it fails to include in the notice amounts that should have been included sec_6033 imposes the proxy tax on the exempt_organization at the highest corporate tax_rate the liability for the proxy tax in this case is a result of the exempt organization’s lobbying_expenses exceeding the estimated cost of such expense law and analysis code sec_4972 imposes an excise_tax equal to of any nondeductible_contributions made to a qualified_employer_plan 99_tc_379 aff’d in part and remanded in part 49_f3d_1410 9th cir frick v commissioner tcmemo_1989_86 aff’d 916_f2d_715 7th cir bilena v comissioner tcmemo_1983_661 the tax imposed under sec_4972 is paid_by the employer making the nondeductible_contributions citrus valley estates supra t c pincite sec_4972 the term nondeductible_contribution includes the excess of any amount of allowable deduciton under i r c sec_404 pugh v commissioner tcmemo_1985_67 aff’d 817_f2d_755 5th cir sec_4972 sec_4972 was added to the code by public law effective for taxable years beginning after date there is an exception to this excise_tax for exempt_organizations which satisfy certain criteria under sec_4972 a plan described under sec_4980 is exempt from the excise_tax imposed pursuant to sec_4972 in order to be eligible for this exception sec_4980 provides that the employer maintaining the plan must have been exempt from tax under subtitle a at all times this exception was added to sec_4972 by sec_1011a e of the technical_and_miscellaneous_revenue_act_of_1988 effective for taxable years beginning after date senate report no provides guidance on this exception the bill provides that the excise_tax on nondeductible_contributions does not apply in the case of an employer that has been exempt from income_tax at all times under rules to be prescribed by the secretary this exception does not apply to the extent that the employer has been subject_to unrelated_business_income_tax or has otherwise derived a tax_benefit from the qualified_plan s rep no 100th cong 2d sess reprinted in u s c c a n in this case the exempt_organization reported a liability for the tax under the provisions of sec_6033 however the exempt_organization asserts that it satisfies the criteria for the exemption of sec_4972 because the sec_6033 liability is imposed under subtitle f of the code and not subtitle a therefore it is argued that the exempt_organization satisfies the criterion of sec_4980 because the employer has at all times been exempt from tax under subtitle a this argument is not persuasive in this regard sec_6033 states in full for purposes of this title the tax imposed by subparagraph a shall be treated in the same manner as a tax_imposed_by_chapter_1 relating to income taxes the chapter referred to is chapter of subtitle a - income taxes thus the statute indicates by its terms that the tax is not considered as a tax imposed pursuant to subtitle f procedure and administration rather the statute provides that the tax of sec_6033 is treated as being imposed under chapter of subtitle a relating to income taxes notwithstanding the foregoing we note that the secretary has provided no regulatory guidance on the exception of sec_4972 in the absence of such guidance we suggest that the limited legislative_history of this provision is helpful as noted above the senate report suggests that the exception will not be available if the plan_sponsor has been subject_to unrelated_business_income_tax or otherwise derived a tax_benefit from the qualified_plan we also note that no court cases have construed this exception in this case no facts have been asserted indicating that the exempt_organization has been subject_to unrelated_business_income_tax in this case no facts have been asserted that the exempt_organization has ever derived a tax_benefit from plan x or any other plan it maintains under the facts of this case the exempt_organization is not liable for any_tax pursuant to sec_4972 please call don parkinson of my staff if you have any further questions don can be reached at associate chief_counsel cc ebeo cc ebeo br by michael j roach chief cc ebeo br attachment
